Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
November 29, 2010 by and among SPECTRA ENERGY PARTNERS, LP, a Delaware limited
partnership, successor-by-merger to Spectra Energy Partners OLP, LP (the
“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, successor-by-merger to
Wachovia Bank, National Association, as the Agent, and the Lenders party hereto.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Agent and the Lenders have entered into that
certain Credit Agreement dated as of May 24, 2007, as amended by First Amendment
to Credit Agreement dated September 30, 2007 (as amended, the “Original Credit
Agreement”), for the purposes and consideration therein expressed, pursuant to
which the Lenders committed to make and have made Loans thereunder; and
     WHEREAS, pursuant to Section 2.11 of the Original Credit Agreement, the
Borrower has requested additional term loans; and
     WHEREAS, in connection with such additional term loans, the Borrower, the
Agent and the Lenders party hereto desire to amend the Original Credit Agreement
as provided herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Credit Agreement, in
consideration of the outstanding Loans and Loans, including the additional term
loans, which may hereafter be made by Lenders to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I. — Definitions and References
     § 1.1. Terms Defined in the Original Credit Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Credit Agreement shall have the same meanings whenever
used in this Amendment.
     § 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.
          “Amendment” means this Second Amendment to Credit Agreement.
          “Amendment Documents” means this Amendment and the Series 2 Term
Notes.
          “Credit Agreement” means the Original Credit Agreement as amended
hereby.

1



--------------------------------------------------------------------------------



 



ARTICLE II. — Amendments to Original Credit Agreement
     § 2.1. Definitions.
     (a) The following definitions in Section 1.1 of the Original Credit
Agreement are hereby amended in their entirety to read as follows:
     “Account Control Agreement” means (i) the Cash Collateral Agreement and
Securities Account Control Agreement dated July 2, 2007 among SunTrust Bank, as
safekeeping intermediary, SunTrust Robinson Humphrey, a division of SunTrust
Capital Markets, Inc., as securities intermediary, Borrower, as
successor-in-interest to Spectra Energy Partners OLP, LP, and Agent, as amended,
(ii) the Securities Account Control Agreement dated July 2, 2007 among KeyBanc
Capital Markets, Inc., Borrower, as successor-in-interest to Spectra Energy
Partners OLP, LP, and Agent, as amended, and (iii) the Account Control Agreement
dated as of the Second Amendment Effective Date among Wells Fargo Securities
LLC, Borrower and Agent.
     “Agency Service Address” means Wells Fargo Bank, National Association, as
Agent, 201 South College Street, CP-8, Charlotte, North Carolina 28288-0680, or
such other address as may be identified by written notice from the Agent to the
Borrower and the Lenders.
     “Agent” means Wells Fargo Bank, National Association, successor-by-merger
to Wachovia Bank, National Association, and any successors and assigns in such
capacity.
     “Base Rate” means, for any day, the rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the Prime
Rate in effect on such day and (c) with respect to Term Loans made on or after
the Second Amendment Effective Date, the LIBOR Market Index Rate in effect on
such day plus 1%. Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Rate or, with respect to Term Loans made on or after the
Second Amendment Effective Date, the LIBOR Market Index Rate, shall be effective
on the effective date of such change in the Prime Rate, the Federal Funds Rate
or the LIBOR Market Index Rate, respectively.
     “Borrower” means Spectra Energy Partners, LP, a Delaware limited
partnership, successor-by-merger to Spectra Energy Partners OLP, LP.
     “Cash Collateral Account” means, collectively (i) Safekeeping Account No.
476001743 with SunTrust Bank, as safekeeping intermediary under the Account
Control Agreement; (ii) Securities Account No. 476001472 with SunTrust Robinson
Humphrey, a division of SunTrust Capital Markets, Inc., as securities
intermediary under the Account Control Agreement; (iii) Securities Account
No. 88574661 with KeyBanc Capital Markets, Inc. as intermediary; and (iv) an
account of the Borrower established and maintained with Wells Fargo Securities
LLC identified by account number in the certificate to be delivered pursuant to
Section 3.1(k) of the Second Amendment.
     “Credit Exposure” means, as applied to each Lender (a) at any time prior to
the termination of the Commitments, the sum of (i) Commitment Percentage of such
Lender multiplied by the Revolving Committed Amount plus (ii) the Series 2 Term
Loan Commitment Percentage of such Lender multiplied by the principal balance of
the outstanding Series 2 Term

2



--------------------------------------------------------------------------------



 



Loans and (b) at any time after the termination of the Commitments, the sum of
(i) the principal balance of the outstanding Loans of such Lender plus (ii) such
Lender’s Participation Interest in the face amount of outstanding Letters of
Credit and Swingline Loans.
     “Credit Parties” means the Borrower.
     “Effective Date” means July 2, 2007.
     “Intermediary” means, either (i) collectively, SunTrust Bank, as
safekeeping intermediary and SunTrust Robinson Humphrey, a division of SunTrust
Capital Markets, Inc., as securities intermediary, or any successors thereto,
(ii) KeyBanc Capital Markets Inc., or any successor thereto, or (iii) Wells
Fargo Securities LLC, or any successor thereto, in each case under the Account
Control Agreement to which it is a party.
     “Permitted Cash Collateral” means each of the following instruments and
securities to the extent having maturities (for purposes of this definition,
“maturities” shall mean (i) weighted average life for asset-backed securities,
mortgage-backed securities, commercial mortgage-backed securities and
collateralized mortgage obligations, and the next reset date for auction rate
securities and (ii) with respect to mutual funds, the weighted average maturity
of the investments it owns) not greater than 180 days from the date of
acquisition thereof:
     (a) cash,
     (b) investments in money market mutual funds that are registered with the
SEC and subject to Rule 2a-7 of the Investment Company Act of 1940 and have a
net asset value of 1.0, provided, that in the event due to a Change in Law with
respect to Rule 2a-7 such Rule 2a-7 ceases to require such funds to have a net
asset value of 1.0, such funds shall comply with such alternate requirements as
such Rule 2a-7 as revised may require.
     (c) U.S. Treasury Notes,
     (d) direct obligations of the United States and other obligations whose
principal and interest is fully guaranteed by the United States,
     (e) money market instruments (including, but not limited to, commercial
paper, banker’s acceptances, time deposits and certificates of deposits), other
than instruments issued by affiliates of Lenders, rated A-1 by S&P or P-1 by
Moody’s at the time of purchase,
     (f) obligations of corporations or other business entities (excluding
structured obligations and obligations of any affiliates of Lenders) rated AAA
by S&P, Aaa by Moody’s or AAA by Fitch at the time of purchase,
     (g) repurchase obligations that are collateralized no less than 100% (and,
to the extent commercially available, not less than 102%) of market value
(including accrued interest) by obligations of the U.S. government or one of its
sponsored enterprises or agencies,

3



--------------------------------------------------------------------------------



 



     (h) municipal obligations issued by any state of the United States of
America or any municipality or other political subdivision of any such state
rated AAA by S&P, Aaa by Moody’s or AAA by Fitch at the time of purchase, and
     (i) shares in bond mutual funds that are registered under the Investment
Company Act of 1940 that invest solely in the items set forth in (a)-(h) above
and rated AAA by S&P, Aaa by Moody’s or AAA by Fitch at the time of purchase,
in each case above which is held in the Cash Collateral Account and is subject
to the Account Control Agreement and in which the Agent has, on behalf of the
Lenders, a first priority perfected security interest.
     Notwithstanding the above, at the time of purchase, no one issuer will be
more than $30,000,000 of the value of the Permitted Cash Collateral. This rule
excludes direct obligations of the United States, United States sponsored
agencies and enterprises, money market funds, repurchase agreements and
securities that have an effective maturity no longer than the next business day.
United States sponsored agencies and enterprises are limited to the greater of
40% or $100,000,000 of the value of the Permitted Cash Collateral at time of
purchase, per issuer. For purposes of calculating the amount of Permitted Cash
Collateral on deposit in the Cash Collateral Account hereunder, Permitted Cash
Collateral of an issuer that exceeds the $30,000,000 or the greater of 40% or
$100,000,000 thresholds set forth above shall be excluded from such calculation.
     “Term Loans” means the initial Term Loans made in connection with
Borrower’s initial public offering on the Effective Date and the 40-day period
thereafter and the Series 2 Term Loans, and shall include additional term loans
made pursuant to Section 2.11.
     “Term Loan Committed Amount” means the Series 2 Term Loan Committed Amount
plus the committed amount of additional term loans made pursuant to
Section 2.11.
     (b) Clause (a) of the definition of “Applicable Margin” set forth in
Section 1.1 of the Original Credit Agreement is hereby amended in its entirety
to read as follows:
     (a) with respect to Series 2 Term Loans, (x) for Eurodollar Loans, 0.20%
and (y) for Base Rate Loans, 0.00%.
     (c) Clause (b) of the definition of “Revolving Committed Amount” set forth
in Section 1.1 of the Original Credit Agreement is hereby amended in its
entirety to read as follows: “(b) the outstanding principal amount of any Term
Loans that provide for an automatic increase in the aggregate amount of the
Revolving Committed Amount upon any prepayment thereof”.
     (d) Section 1.1 of the Original Credit Agreement is hereby amended by
adding the following new definitions in appropriate alphabetical order, to read
as follows:
     “Revolving Lender” means each Lender with a Commitment with respect to the
Revolving Committed Amount.

4



--------------------------------------------------------------------------------



 



     “Second Amendment” means that certain Second Amendment to Credit Agreement
dated November 29, 2010 among Borrower, Agent and the Lenders party thereto
amending this Agreement.
     “Second Amendment Effective Date” has the meaning set forth in Section 3.1
of the Second Amendment.
     “Series 2 Term Loans” has the meaning specified in Section 2.1(b).
     “Series 2 Term Loan Commitment Percentage” means, for each Series 2 Term
Loan Lender, the percentage identified as its Series 2 Term Loan Commitment
Percentage opposite such Series 2 Term Loan Lender’s name on Schedule 1.1, as
such percentage may be modified by assignment.
     “Series 2 Term Loan Committed Amount” means an amount not to exceed TWO
HUNDRED SEVENTY-FIVE MILLION DOLLARS ($275,000,000.00).
     “Series 2 Term Loan Lender” means each Lender with a Commitment with
respect to the Series 2 Term Loan Committed Amount.
     “Series 2 Term Loan Maturity Date” means the third anniversary of the
Second Amendment Effective Date.
     “Series 2 Term Loan Note” means the promissory notes of the Borrower in
favor of each of the Series 2 Term Loan Lenders evidencing the Series 2 Term
Loans provided pursuant to Section 2.1(b), individually or collectively, as
appropriate, as such notes may be amended or modified from time to time and
substantially in the form of Exhibit 2.9(b).
     § 2.2. Series 2 Term Loans. Section 2.1(b) of the Original Credit Agreement
is hereby amended in its entirety, to read as follows:
     (b) Series 2 Term Loans. Subject to the terms and conditions set forth
herein, and in the Second Amendment, each Series 2 Term Loan Lender severally
agrees to make term loans to the Borrower in Dollars, at any time and from time
to time during the period from the Second Amendment Effective Date to forty
(40) days following the Second Amendment Effective Date (each a “Series 2 Term
Loan” and collectively, the “Series 2 Term Loans”); provided, however, that
(a) the Borrower may not request more than two (2) draws with respect to the
Series 2 Term Loans, one of which must be on the Second Amendment Effective
Date, (b) the sum of the aggregate amount of Series 2 Term Loans outstanding
shall not exceed the Series 2 Term Loan Committed Amount and (c) with respect to
each individual Series 2 Term Loan Lender, such Series 2 Term Loan Lender’s pro
rata share of outstanding Series 2 Term Loans shall not exceed such Series 2
Term Loan Lender’s Series 2 Term Loan Commitment Percentage of the Series 2 Term
Loan Committed Amount. Any amounts remaining under the Series 2 Term Loan
Committed Amount subsequent to the date forty (40) days after the Second
Amendment Effective Date shall no longer be available and the Series 2 Term Loan
Lenders shall have no further obligation to fund any additional Series 2 Term
Loans. Once repaid, Series 2 Term Loans may not be reborrowed; provided, this
Section 2.1(b) shall not limit Borrower’s right to request additional term loans
pursuant to Section 2.11 hereof. The Series 2 Term Loans shall not

5



--------------------------------------------------------------------------------



 



automatically increase the aggregate amount of the Revolving Committed Amount
pursuant to Section 2.10(b) upon any prepayment of such Series 2 Term Loans in
connection with a Permitted Acquisition or capital expenditure as provided in
Section 3.2(a)(iii).
     § 2.3. Funding of Revolving Loans and Term Loans. The reference to
“Commitment Percentage of the requested Revolving Loans or Term Loans, as
applicable” in the second sentence of Section 2.4 of the Original Credit
Agreement is hereby amended to refer instead to “Commitment Percentage of the
requested Revolving Loans or Series 2 Term Loan Percentage of the requested
Series 2 Term Loans, as applicable”.
     § 2.4. Automatic Increases in Revolving Committed Amount. The reference to
“in order to prepay the Term Loans” in the first sentence of Section 2.10(b) of
the Original Credit Agreement is hereby amended to refer instead to “in order to
prepay the Term Loans, other than the Series 2 Term Loans”.
     § 2.5. Extension of Maturity Date. The reference to “Required Lenders” in
clause (i) of the second sentence of Section 2.10(c) of the Original Credit
Agreement is hereby amended to refer instead to “Revolving Lenders whose
aggregate Commitment Percentages constitute more than 50% of the aggregate
Commitment Percentages of all Revolving Lenders at such time, excluding
Commitment Percentages of any Defaulting Lenders”, and clause (ii) thereof is
hereby amended in its entirety to read as follows: “(ii) on the Maturity Date as
it existed immediately before such extension (A) the Commitments of the
dissenting Lenders with respect to the Revolving Committed Amount are terminated
(which termination shall be effective automatically), (B) all amounts owing to
such dissenting Lenders (other than the outstanding principal of any Series 2
Term Loans and accrued but unpaid interest thereon) are paid in full (which
payments shall not be subject to Section 3.6(a)), and (C) the total Commitments
with respect to the Revolving Committed Amount are permanently reduced by an
amount equal to such dissenting Lenders’ Commitments with respect thereto so
terminated, except to the extent that the Commitments of the dissenting Lenders
with respect thereto are replaced pursuant to Section 2.10(a) and/or one or more
Lenders agree(s) to increase their respective Commitment(s) with respect
thereto”.
     § 2.6. Extension of Series 2 Term Loan Maturity Date. Section 2.10 of the
Original Credit Agreement is hereby amended by adding a new subsection (d) at
the end thereof, to read as follows:
     (d) Extension of Series 2 Term Loan Maturity Date. The Borrower may make
unlimited requests for one-year extensions of the Series 2 Term Loan Maturity
Date by delivering a written request for same to the Agent no earlier than
30 days prior to the first anniversary of the Second Amendment Effective Date
and no later than 30 days prior to the Series 2 Term Loan Maturity Date (or
previously extended Series 2 Term Loan Maturity Date pursuant hereto). Any such
extension shall be effective if (i) consented to by Series 2 Term Loan Lenders
whose aggregate outstanding principal balance of Series 2 Term Loans constitutes
more than 50% of the aggregate outstanding principal balance of Series 2 Term
Loans of all Term Loan Lenders at such time within thirty (30) days after such
request, (ii) on the Series 2 Term Loan Maturity Date as it existed immediately
before such extension (A) all outstanding principal of any Series 2 Term Loans
of the dissenting Series 2 Term Loan Lenders, and accrued but unpaid interest
thereon, is repaid in full (which payments shall not be subject to
Section 3.6(a), except to the extent that the Series 2 Term Loans of the
dissenting Lenders are assigned pursuant to Section 11.3(b) to one or more new
or existing Series 2 Term Loan Lenders that

6



--------------------------------------------------------------------------------



 



have consented to such extension, (B) all other amounts owing to such dissenting
Lenders (other than the outstanding principal of any Revolver Loans and accrued
but unpaid interest thereon) are paid in full (which payments shall not be
subject to Section 3.6(a)), (iii) all conditions precedent for a Loan or the
issuance of a Letter of Credit set forth in Section 5.2 have been satisfied, and
(iv) the Borrower does not withdraw its request for such extension before the
Series 2 Term Loan Maturity Date (or previously extended Series 2 Term Loan
Maturity Date pursuant hereto).
     § 2.7. Series 2 Term Loan Maturity. Section 3.3 of the Original Credit
Agreement is hereby amended in its entirety, to read as follows:
     3.3 Payment of Loans in full at Maturity.
     On the Maturity Date, the entire outstanding principal balance of all
Revolving Loans, together with accrued but unpaid interest thereon, and all
other sums (other than the outstanding principal of any Series 2 Term Loans and
accrued but unpaid interest thereon) owing under this Credit Agreement shall be
due and payable in full, unless accelerated sooner pursuant to Section 9.2. On
the Series 2 Term Loan Maturity Date, the entire outstanding principal balance
of all Series 2 Term Loans, together with accrued but unpaid interest thereon
and all other sums owing under this Credit Agreement, shall be due and payable
in full, unless accelerated sooner pursuant to Section 9.2.
     § 2.8. Pro Rata Sharing. The reference to “Commitment Percentages” in the
first sentence of Section 3.6 of the Original Credit Agreement is hereby amended
to refer instead to “Commitment Percentages or Series 2 Term Loan Commitment
Percentages, as applicable”.
     § 2.9. Replacement of Lenders. The reference to “or does not consent to a
request to extent the Maturity Date pursuant to Section 2.10(c)” in the second
sentence of Section 4.5 of the Original Credit Agreement is hereby amended to
refer instead to “or, if such Lender is a Revolving Lender, does not consent to
a request to extend the Maturity Date pursuant to Section 2.10(c), or, if such
Lender is a Series 2 Term Loan Lender, does not consent to a request to extend
the Series 2 Term Loan Maturity Date pursuant to Section 2.10(d)”.
     § 2.10. Use of Proceeds. Section 7.7 of the Original Credit Agreement is
hereby amended by adding a new sentence at the end thereof, to read as follows:
The proceeds of the Series 2 Term Loans shall be used to prepay outstanding
loans under the Revolver or intercompany loans from its Affiliates and/or make
cash distributions to Spectra Energy Corp. to the extent permitted by
Section 8.8(c).
     § 2.11. Cash Collateral. Clauses (i), (ii) and (iii) of the proviso at the
end of the first sentence of Section 7.13(c) of the Original Credit Agreement
are hereby amended in their entirety to read as follows:
(i) if the terms of the Term Loans secured by such Cash Collateral provide that
the aggregate amount of the Revolving Committed Amount shall automatically
increase pursuant to Section 2.10(b) upon any prepayment of such Term Loans in
connection with a Permitted Acquisition or capital expenditure as provided in
Section 3.2(a), then the Revolving Committed Amount shall be automatically
increased (without the consent of the Lenders),

7



--------------------------------------------------------------------------------



 



(ii) in connection with any automatic increase in the Revolving Committed Amount
pursuant to clause (i) above, a Revolving Loan shall be made to the Borrower,
(iii) the proceeds of any such Revolving Loan made pursuant to clause
(ii) above, or other cash, shall be applied to prepay the principal amount of
the Term Loans in an amount equal to the amount of Cash Collateral liquidated or
withdrawn,
     § 2.12. Investments. Section 8.7(a) of the Original Credit Agreement is
hereby amended by adding the following at the end thereof: “or in the form of
Permitted Cash Collateral deposited with Intermediary in the Cash Collateral
Account as required pursuant to Section 7.13(b) in order to secure the Term
Loans, in an amount up to the Required Collateral Amount”.
     § 2.13. Restricted Payments. Section 8.8(c) of the Original Credit
Agreement is hereby amended in its entirety to read as follows:
     (c) cash distributions may be made with the proceeds of Term Loans and
equity offerings, in each case in connection with transfers of assets from
Spectra Energy Corp and/or its Affiliates to the Borrower and/or its
Subsidiaries; provided, the amount of such distributions shall be less than or
equal to the fair market value of the assets (net of any consideration given by
the Borrower with respect to such assets) contributed to the Borrower in
connection therewith, as determined by the Borrower in good faith;
     § 2.14. Lender Indemnification. The reference to “ratably according to its
Commitment Percentage” in the first sentence of Section 10.7 of the Original
Credit Agreement is hereby amended to refer instead to “ratably according to its
Credit Exposure”.
     § 2.15. Commitment Percentages. As contemplated in Section 2.11 of the
Original Credit Agreement with respect to additional Term Loans, Schedule 1.1 of
the Original Credit Agreement is hereby amended in its entirety to read as set
forth on Schedule 1.1 attached hereto.
     § 2.16. Form of Series 2 Term Note. Exhibit 2.9(b) to the Original Credit
Agreement is hereby amended in its entirety to read as set forth on
Exhibit 2.9(b) attached hereto.
     § 2.17. New Lender. Upon its execution and as of the effectiveness hereof,
Morgan Stanley Senior Funding, Inc. shall be a party to the Credit Agreement and
shall have the rights and obligations of a Series 2 Term Loan Lender thereunder.
ARTICLE III. — Conditions of Effectiveness
     § 3.1. Second Amendment Effective Date. This Amendment shall become
effective on the date on or prior to January 14, 2011 on which the conditions
set forth in this Section 3.1 shall have been fulfilled (or waived in the sole
discretion of the Series 2 Term Loan Lenders) (the “Second Amendment Effective
Date”):
     (a) Executed Credit Documents. Receipt by the Agent of duly executed copies
of (i) this Amendment, (ii) the Series 2 Term Notes, and (iii) all other Credit
Documents, each in form and substance acceptable to the Lenders.
     (b) Organizational Documents. Receipt by the Agent of the following:

8



--------------------------------------------------------------------------------



 



     (i) Partnership Documents. With respect to the Borrower, a copy of the
partnership agreement of the Borrower, together with all amendments thereto
certified to be true and complete by the appropriate Governmental Authority of
the State of organization of the Borrower and certified by an Authorized Officer
of the Borrower to be true and correct as of the Second Amendment Effective
Date.
     (ii) Resolutions. Copies of resolutions, as appropriate, approving and
adopting the Amendment Documents to which Borrower is a party, the transactions
contemplated therein and authorizing execution and delivery thereof and
certified by an Authorized Officer of the Borrower to be in full force and
effect as of the Second Amendment Effective Date.
     (iii) Good Standing. Copies of certificates of good standing, existence or
their equivalent with respect to the Borrower certified as of a recent date by
the appropriate Governmental Authorities of the State of organization of the
Borrower.
     (iv) Incumbency. An incumbency certificate certified by an Authorized
Officer of the Borrower to be true and correct as of the Second Amendment
Effective Date.
     (c) Opinion of Counsel. Receipt by the Agent of an opinion from legal
counsel to the Borrower, addressed to the Agent on behalf of the Lenders and
dated as of the Second Amendment Effective Date, in form and substance
satisfactory to the Agent.
     (d) Collateral. Receipt by the Agent of (i) Permitted Cash Collateral with
a value of not less than the Required Collateral Amount, calculated after giving
effect to the making of the Series 2 Term Loans on the Second Amendment
Effective Date and (ii) such other documentation and information as required
herein or by the Collateral Documents.
     (e) Fees and Expenses. Payment by the Borrower of all fees and expenses
owed by it to the Lenders and the Agent.
     (f) Litigation; Environmental. As of the Second Amendment Effective Date:
(i) there shall be no actions, suits, investigations or legal, equitable,
arbitration or administrative proceedings pending or threatened against the
Borrower which are likely to be decided adversely to the Borrower and if so
decided would have a Material Adverse Effect, and (ii) except as would not
reasonably be expected to result in a Material Adverse Effect: (A) each of the
real properties owned or leased by the Borrower (the “Properties”) and all their
operations at the Properties are in compliance with all applicable Environmental
Laws, (B) there is no receipt of notice regarding violation of any Environmental
Law with respect to the Properties or the businesses operated by the Borrower
(the “Businesses”), and (C) there are no conditions relating to the Businesses
that would reasonably be expected to give rise to a liability under any
applicable Environmental Laws.
     (g) Material Adverse Effect. As of the Second Amendment Effective Date, no
event or condition shall have occurred since the Effective Date that would have
or would be reasonably expected to have a Material Adverse Effect.

9



--------------------------------------------------------------------------------



 



     (h) Certificate. The Agent shall have received a certificate or
certificates executed by an Approved Officer of the Borrower, as of the Second
Amendment Effective Date stating that (i) the Borrower is in compliance with all
existing financial obligations, unless such non-compliance would not have a
Material Adverse Effect, (ii) no action, suit, investigation or proceeding is
pending or, to such officer’s knowledge, threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect the Borrower
or any transaction contemplated by the Credit Documents, if such action, suit,
investigation or proceeding is likely to be adversely determined and if
adversely determined would be reasonably expected to have a Material Adverse
Effect, (iii) the financial statements and information delivered to the Agent on
or before the Second Amendment Effective Date were prepared in good faith and in
accordance with GAAP and present fairly in all material respects on a pro forma
basis the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of such date and for such period, with a
calculation of the Consolidated Leverage Ratio, based upon the Borrower’s
financial statements as of the most recent Fiscal Quarter delivered pursuant to
Section 5.1(f) hereof, after giving effect to the Series 2 Term Loans and
identifying the Cash Collateral Accounts by name and account number, (iv) all
consents and approvals of board of directors, equity holders, general partners,
Governmental Authorities and third parties necessary in connection with the
Credit Documents have been obtained, and (v) immediately after giving effect to
this Credit Agreement, the other Credit Documents and all the transactions
contemplated herein and therein to occur on such date, (A) no Default or Event
of Default exists and (B) all representations and warranties contained herein
and in the other Credit Documents are true and correct in all material respects
on and as of the date made.
     (i) Other. Receipt by the Series 2 Term Loan Lenders of such other
documents, instruments, agreements or information as reasonably requested by any
Series 2 Term Loan Lender.
     (j) Minimum Series 2 Term Loan Commitments. The aggregate amount of
Commitments with respect to the Series 2 Term Loans of all Series 2 Term Loan
Lenders on the Second Amendment Effective Date shall be not less than
$165,000,000.
ARTICLE IV. — Representations and Warranties
     § 4.1. Representations and Warranties of Borrower. In order to induce the
Agent and the Lenders to enter into this Amendment, the Borrower represents and
warrants to the Agent and the Lenders that each of the following statements is
true and correct on the date hereof and as of the Second Amendment Effective
Date:
     (a) The representations and warranties made by the Credit Parties in the
Credit Agreement (other than as set forth in Section 6.12 and 6.14 thereof) are
true and correct in all material respects at and as if made as of the date
hereof and at and as of the Second Amendment Effective Date (except to the
extent such representations and warranties expressly and exclusively relate to
an earlier date).
     (b) Neither the execution and delivery of the Amendment Documents, nor the
consummation of the transactions contemplated herein and therein, nor
performance of and compliance with the terms and provisions hereof and thereof
by any Credit Party will (a) violate or

10



--------------------------------------------------------------------------------



 



conflict with any provision of its organizational documents or bylaws,
(b) violate, contravene or conflict with any law, regulation (including without
limitation, Regulation U or Regulation X), order, writ, judgment, injunction,
decree or permit applicable to it, except as would not be reasonably expected to
adversely affect any Credit Party’s ability to timely pay or perform the
Obligations, or the validity or enforceability of the material terms of any
Credit Document, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it is a party
or by which it may be bound, except as would not be reasonably to have a
Material Adverse Effect, or (d) result in or require the creation of any Lien
upon or with respect to its properties other than the Liens under the Credit
Agreement and under the Collateral Documents.
     (c) Each Credit Party (a) has the requisite power and authority to execute,
deliver and perform this Amendment and the other Amendment Documents and to
incur the obligations herein and therein provided for and (b) has been
authorized by all necessary corporate, partnership or limited liability company
action to execute, deliver and perform this Amendment and the other Amendment
Documents.
     (d) This Amendment and the other Amendment Documents have been duly
executed and delivered and constitute legal, valid and binding obligations of
each Credit Party which is a party thereto enforceable against such Credit Party
in accordance with their respective terms, except as may be limited by
bankruptcy or insolvency laws or similar laws affecting creditors’ rights
generally or by general equitable principles.
     (e) No Default or Event of Default exists or is continuing either prior to
or after giving effect hereto.
     (f) Since the Effective Date, there has been no event or circumstance that,
either individually or collectively, has had or would reasonably be expected to
have a Material Adverse Effect.
ARTICLE V. — Miscellaneous
     § 5.1. Ratification of Agreement. The Original Credit Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
Credit Agreement in any Credit Documents shall be deemed to refer to this
Amendment also. The Credit Documents, as they may be affected hereby, to which
the Borrower is a party, are hereby ratified and confirmed in all respects. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Agent, or any Lender under the Credit Agreement or any other Credit
Documents, nor constitute a waiver of any provision of the Credit Agreement or
any other Credit Documents.
     § 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of the Borrower herein shall survive the execution and delivery
of this Amendment and the performance hereof, and shall further survive until
all of the Obligations are paid in full. All statements and agreements contained
in any certificate or instrument, as applicable, delivered by the Borrower
hereunder or under the Credit Agreement to the Agent and/or the Lenders shall be
deemed to constitute representations and warranties by, or agreements and
covenants of, the Borrower under this Amendment and under the Credit Agreement.

11



--------------------------------------------------------------------------------



 



     § 5.3. Credit Documents. This Amendment and each other Amendment Document
is a Credit Document, and all provisions in the Credit Agreement pertaining to
Credit Documents apply hereto and thereto.
     § 5.4. Governing Law. THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
     § 5.5. Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be duly executed by facsimile or other electronic
transmission.
     § 5.6. Entirety. This Amendment together with the other Amendment Documents
and the other Credit Documents represent the entire agreement of the parties
hereto and thereto, and supersede all prior agreements and understandings, oral
or written, if any, including any commitment letters or correspondence relating
to the Credit Documents or the transactions contemplated herein and therein.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG LENDERS, AGENT AND
BORROWER.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

            SPECTRA ENERGY PARTNERS, LP,
Borrower
      By:   Spectra Energy Partners (DE) GP, LP             By:   Spectra Energy
Partners GP, LLC             By:   /s/ Laura Buss Sayavedra         Name:  
Laura Buss Sayavedra        Title:   Chief Financial Officer        WELLS FARGO
BANK, NATIONAL
ASSOCIATION, successor-by-merger to
Wachovia Bank, National Association, as Agent
      By:   /s/ Christina Faith         Name:   Christina Faith        Title:  
Director   

13



--------------------------------------------------------------------------------



 



          LENDERS:  WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor-by-merger to Wachovia Bank, National Association
      By:   /s/ Christina Faith         Name:   Christina Faith        Title:  
Director   

14



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:   /s/ John Miller         Name:   John Miller        Title:   Vice
President   

15



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as a
Lender
      By:   /s/ Juan Javellana         Name:   Juan Javellana        Title:  
Vice President   

16



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND
PLC, as a Lender
      By:   /s/ Brian Williams         Name:   Brian Williams        Title:  
Vice President   

17



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK, as a Lender
      By:   /s/ Gregory C. Magnuson         Name:   Gregory C. Magnuson       
Title:   Vice President   

18



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ William W. Stevenson         Name:   William W. Stevenson       
Title:   Vice President   

19



--------------------------------------------------------------------------------



 



         

            BARCLAYS BANK PLC, as a Lender
      By:   /s/ Kevin Cullen         Name:   Kevin Cullen        Title:  
Director   

20



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as a
Lender
      By:   /s/ William S. Rogers         Name:   William S. Rogers       
Title:   Authorized Signatory   

21



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, as a Lender
      By:   /s/ Ari Bruger         Name:   Ari Bruger        Title:   Vice
President        By:   /s/ Rahul Parmar         Name:   Rahul Parmar       
Title:   Associate   

22



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG
NEW YORK BRANCH, as a Lender
      By:   /s/ Philippe Sandmeier         Name:   Philippe Sandmeier       
Title:   Managing Director        By:   /s/ Ming K Chu         Name:   Ming K.
Chu        Title:   Vice President   

23



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA, as a
Lender
      By:   /s/ Jason S. York         Name:   Jason S. York        Title:  
Authorized Signatory   

24



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY BANK, N.A., as a
Lender
      By:   /s/ Ryan Vetsch         Name:   Ryan Vetsch        Title:  
Authorized Signatory        MORGAN STANLEY SENIOR
FUNDING, INC., as a Lender
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Vice President   

25



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director        By:   /s/ April Varner-Nanton         Name:   April
Varner-Nanton        Title:   Director   

26



--------------------------------------------------------------------------------



 



         

            THE ROYAL BANK OF SCOTLAND,
N.V., formerly known as ABN AMRO
Bank N.V., as a Lender
      By:   /s/ Michael Costello         Name:   Michael Costello       
Title:   Director   

27



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Kevin D. Smith         Name:   Kevin D. Smith        Title:  
Senior Vice President   

28



--------------------------------------------------------------------------------



 



         

Schedule 1.1
Commitment Percentages

                                                              Series 2          
            Series 2     Term Loan       Revolving     Commitment     Term Loan
    Commitment   Name of Lender   Commitment     Percentage     Commitment    
Percentage  
Wells Fargo Bank, National Association
  $ 38,500,000       7.700000 %   $ 37,125,000       13.500000 %
Citibank, N.A.
  $ 44,500,000       8.900000 %   $ 37,125,000       13.500000 %
Credit Suisse
  $ 42,000,000       8.400000 %   $ 13,750,000       5.000000 %
Barclays Bank PLC
  $ 37,000,000       7.400000 %   $ 37,125,000       13.500000 %
Morgan Stanley Bank, N.A.
  $ 36,000,000       7.200000 %     —       —  
Morgan Stanley Senior Funding, Inc.
    —       —     $ 37,125,000       13.500000 %
The Royal Bank of Scotland N.V., formerly known as ABN AMRO Bank N.V.
  $ 31,000,000       6.200000 %     —       —  
Bank of America, N.A.
  $ 31,000,000       6.200000 %   $ 37,125,000       13.500000 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 31,000,000       6.200000 %     —       —  
Deutsche Bank AG
  $ 31,000,000       6.200000 %   $ 13,750,000       5.000000 %
JPMorgan Chase Bank, N.A.
  $ 31,000,000       6.200000 %   $ 37,125,000       13.500000 %
The Royal Bank of Scotland plc
  $ 31,000,000       6.200000 %     —       —  
SunTrust Bank
  $ 31,000,000       6.200000 %     —       —  
UBS Loan Finance LLC
  $ 31,000,000       6.200000 %   $ 13,750,000       5.000000 %
Merrill Lynch Bank USA
  $ 31,000,000       6.200000 %     —       —  
KeyBank, National Association
  $ 20,000,000       4.000000 %     —       —  
Royal Bank of Canada
  $ 3,000,000       0.600000 %   $ 11,000,000       4.000000 %
 
                               
 
                       
Total
  $ 500,000,000       100 %   $ 275,000,000       100 %

29



--------------------------------------------------------------------------------



 



EXHIBIT 2.9(b)
FORM OF SERIES 2 TERM LOAN NOTE
____________, ____
     FOR VALUE RECEIVED, SPECTRA ENERGY PARTNERS, LP, a Delaware limited
partnership (“Borrower”), hereby promises to pay to the order of
                     (the “Lender”), at the office of Wells Fargo Bank, National
Association, successor-by-merger to Wachovia Bank, National Association (the
“Agent”) as set forth in that certain Credit Agreement, dated as of May 24, 2007
among Borrower, as successor-by-merger to Spectra Energy Partners OLP, LP, the
Lenders identified therein (including the Lender) and Agent (as amended or
otherwise modified from time to time, the “Credit Agreement”), the aggregate
unpaid principal amount of the Series 2 Term Loans made by the Lender to the
Borrower under the Credit Agreement, in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Series 2 Term Loan, at such office, in like money
and funds, for the period commencing on the date of such Series 2 Term Loans
until such Series 2 Term Loans shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.
     This Note is one of the Series 2 Term Loan Notes referred to in the Credit
Agreement and evidences the Series 2 Term Loans made by the Lender thereunder.
The Lender shall be entitled to the benefits of the Credit Agreement.
Capitalized terms used in this Note have the respective meanings assigned to
them in the Credit Agreement and the terms and conditions of the Credit
Agreement are expressly incorporated herein and made a part hereof.
     The Credit Agreement provides for the acceleration of the maturity of the
Series 2 Term Loans evidenced by this Note upon the occurrence of certain events
(and for payment of collection costs in connection therewith) and for
prepayments of the Series 2 Term Loans upon the terms and conditions specified
therein. In the event this Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorney fees.
     Except as permitted by Section 11.3(b) of the Credit Agreement, this Note
may not be assigned by the Lender to any other Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of
the date first above written.

            SPECTRA ENERGY PARTNERS, LP, Borrower
      By:   Spectra Energy Partners (DE) GP, LP             By:   Spectra Energy
Partners GP, LLC             By:           Name:           Title:      

30